          Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 1 of 40



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

LINDSAY FERRER, AMY HADDAD and                         )
SARAH SORSCHER on behalf of themselves and             )   Case No. 1:16-cv-02162-APM
all others similarly situated,                         )
                                                       )
           Plaintiffs,                                 )
    v.                                                 )
                                                       )
CAREFIRST, INC.; GROUP HOSPITALIZATION                 )
AND MEDICAL SERVICES, INC.                             )
d/b/a CAREFIRST BLUECROSS BLUESHIELD;                  )
CAREFIRST OF MARYLAND, INC., d/b/a                     )
CAREFIRST BLUECROSS BLUESHIELD;                        )
CARE FIRST BLUECROSS BLUESHIELD; and                   )
CAREFIRST BLUECHOICE, INC.,                            )
                                                       )
            Defendants.

    PLAINTIFFS’ UNOPPOSED MOTION AND INCORPORATED STATEMENT OF
    POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
       APPROVAL OF CLASS ACTION SETTLEMENT, CERTIFICATION OF
     SETTLEMENT CLASS, AND SETTING OF A FINAL APPROVAL HEARING

         Plaintiffs Lindsay Ferrer, Amy Haddad and Sarah Sorscher (“Plaintiffs” or “Class

Representatives”), individually and on behalf of the proposed Settlement Class (“Class”), with

respect to the proposed settlement (“Settlement”) with CareFirst, Inc., Group Hospitalization and

Medical Services, Inc., CareFirst of Maryland, Inc., and CareFirst BlueChoice, Inc.

(“Defendants”), respectfully submit their unopposed motion, and incorporated statement of

points and authorities in support of their motion, for preliminary approval of class action

settlement, certification of settlement class, and setting a schedule leading up to and a date for

the final approval hearing. The Settlement Stipulation dated December 10, 2018 (“Stipulation”)

is Exhibit 1 hereto. The proposed Preliminary Approval Order is Exhibit A to the Stipulation.




                                              
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 2 of 40
 


                                              TABLE OF CONTENTS


I.     PRELIMINARY STATEMENT .........................................................................................1

II.    SUMMARY OF THE ACTION AND BACKGROUND TO THE SETTLEMENT .........4

       A.       Summary of the Pertinent ACA Provisions, Facts and Claims Alleged ..................4

       B.       Background to the Settlement ..................................................................................7

III.   SUMMARY OF THE SETTLEMENT TERMS .................................................................9

       A.       The Class..................................................................................................................9

       B.       Monetary Relief .....................................................................................................10

       C.       Prospective Relief ..................................................................................................12

       D.       Post-Class Period Claims Handling .......................................................................13

       E.       Class Release .........................................................................................................14

       F.       The Notice Program and Settlement Administration .............................................14

       G.       Attorneys’ Fees and Expense Application and Payment of Service Awards ........15

IV.    THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL ...............................16

       A.       The Class Representatives and Class Counsel Have Adequately
                Represented the Class and Reached a Proposed Settlement That
                Is the Result of Arm’s Length Negotiations ..........................................................18

       B.       The Settlement Provides Substantial Value and Relief to Class
                Members While Averting the Risk and Expense of Further Litigation .................21

V.     THE PROPOSED NOTICE IS APPROPRIATE AND SHOULD BE APPROVED .......23

VI.    CERTIFICATION UNDER FEDERAL RULES 23(a) AND (b) IS APPROPRIATE.....25

       A.       Plaintiffs Satisfy the Requirements of Federal Rule 23(a) ....................................25

                i.         Numerosity Is Satisfied ..............................................................................26

                ii.        Commonality Is Satisfied ...........................................................................26


                                                                  i
         Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 3 of 40



                  iii.       Typicality Is Satisfied ................................................................................27

                  iv.        Adequacy Is Satisfied ................................................................................28

        B.        Plaintiffs Satisfy the Requirements of Rule 23(b) .................................................29

VII.    PROPOSED SCHEDULE OF EVENTS ...........................................................................31

VIII.   CONCLUSION ..................................................................................................................32




                                                                 ii

 
             Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 4 of 40



                                                 TABLE OF AUTHORITIES

CASES

Amchem Prods. Inc. v. Windsor,
  521 U.S. 591 (1997) ...........................................................................................................25, 30

Ardon v. City of Los Angeles,
   Case No. BC361469 (Superior Court, County of Los Angeles) ..............................................28

In re Baan Co. Sec. Litig.,
    284 F. Supp. 2d 62 (D.D.C. 2003) ...........................................................................................22

Bynum v. District of Columbia,
   217 F.R.D. 43 (D.D.C. 2003).............................................................................................26, 31

Coleman v. Pension Benefit Guar. Corp.,
   196 F.R.D. 193 (D.D.C. 2000).................................................................................................26

Dura-Bilt Corp. v. Chase Manhattan Corp.,
   89 F.R.D. 87 (S.D.N.Y. 1981) .................................................................................................30

In re Fed. Nat’l Mortg. Assoc. Sec., Derivative, & ERISA Litig.,
    4 F. Supp. 3d 94 (D.D.C. 2013) ...............................................................................................22

Freeport Partners, LLC v. Allbritton,
   Case No. CIV.A. 04-2030 (GK), 2006 U.S. Dist. LEXIS 9710 (D.D.C. Mar.
   13, 2006) ..................................................................................................................................17

Garza v. Hargan,
   304 F. Supp. 3d 145 (D.D.C. 2018) .........................................................................................26

Gen. Tel. Co. of Sw. v. Falcon,
   457 U.S. 147 (1982) .................................................................................................................27

Howard v. Liquidity Servs.,
  322 F.R.D. 103 (D.D.C. 2017).................................................................................................31

Lightfoot v. D.C.,
   246 F.R.D. 326 (D.D.C. 2007).................................................................................................25

Linney v. Cellular Alaska P’ship,
   151 F. 3d 1234 (9th Cir. 1998) ................................................................................................22

Lockabey v. American Honda Motor Co.,
   Case No. 37-2010-87755 (Superior Ct., San Diego) ...............................................................28


                                                                      iii

 
             Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 5 of 40



In re Lorazepam & Clorazepate Antitrust Litig. v. Mylan Labs. Inc.,
    2003 U.S. Dist. LEXIS 122293 (D.D.C. June 16, 2003) .........................................................24

In re Lorazepam Antitrust Litig.,
    205 F.R.D. 369 (D.D.C. 2002).................................................................................................20

McReynolds v. Sodexho Marriott Servs., Inc.,
  208 F.R.D. 428 (D.D.C. 2002).................................................................................................28

Osher v. SCA Realty I, Inc.,
   945 F. Supp. 298 (D.D.C. 1996) ..............................................................................................17

Peters v. Nat’l R.R. Passenger Corp.,
   966 F.2d 1483 (D.C. Cir. 1992) ...............................................................................................24

Pilkington v. Cardinal Health, Inc. (In re Syncor ERISA Litigation),
    516 F.3d 1095 (9th Cir. 2008) .................................................................................................17

Radosti v. Envision EMI, LLC,
   717 F. Supp. 2d 37 (D.D.C. 2010) ...........................................................................................20

Rodman v. Safeway Inc.,
   No. 11-3003-JST (N.D. Cal.) ...................................................................................................29

Sullivan v. DB Investments, Inc.,
    667 F.3d 273 (3d Cir. 2011).....................................................................................................30

Thomas v. Christopher,
   169 F.R.D. 224 (D.D.C. 1996), aff’d in part, rev’d in part, 139 F.3d 227 (D.C.
   Cir. 1998) .................................................................................................................................26

United States v. District of Columbia,
   933 F. Supp. 42 (D.D.C. 1996) ................................................................................................16

In re Vitamins Antitrust Class Actions,
    215 F.3d 26 (D.C. Cir. 2000) ...................................................................................................17

In re Vitamins Antitrust Litig.,
    1999 U.S. Dist. LEXIS 21963 (D.D.C. Nov. 23, 1999) ..........................................................20

In re Vitamins Antitrust Litig.,
    209 F.R.D. 251 (D.D.C. 2002).................................................................................................26

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) .................................................................................................................27



                                                                       iv

 
            Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 6 of 40



OTHER AUTHORITIES

29 C.F.R. § 2590.715-2713(a)(1).....................................................................................................5

45 C.F.R. § 147.130(a)(3) ................................................................................................................5

Fed. R. Civ. P. 23 et seq......................................................................................................... passim

William B. Rubenstein, Newberg on Class Actions, § 4:51 (5th ed. 2017) ...................................30




                                                                    v

 
                 Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 7 of 40
 


I.            PRELIMINARY STATEMENT

              The proposed Settlement, the detailed terms of which are set forth in the Stipulation1,

provides substantial and essential relief to the members of the Class in the form of both cash

payments (including full reimbursement for any cost-sharing incurred) and changes to

CareFirst’s policies, with respect to comprehensive breastfeeding and lactation support and

counseling services (“CLS”). The benefits achieved in the Settlement directly redress the claims

in the Action which asserted that Defendants denied Plaintiffs and the members of the Class

preventive benefit health care coverage for CLS as was mandated by the Patient Protection and

Affordable Care Act (“ACA”).

              As discussed herein, the Settlement has two comprehensive components encompassing

both retrospective and prospective benefits flowing to the Class.               With respect to the

retrospective relief achieved, the Settlement provides for an authorized Class Member to receive

Cash Payments: (i) a CLS Settlement Payment, which is a full reimbursement of the total amount

of cost-sharing incurred for a CLS Claim; and, (ii) a Balance Bill Settlement Payment, which is

25% of the difference between an amount actually paid to an out-of-network provider and any

reimbursement that had been received from CareFirst for the CLS Claim. Stipulation ¶ 3.1.

              Notably, the Settlement is structured so that the CLS Settlement Payment will be paid

automatically (based on the information in CareFirst’s records) or upon the Class Member

completing a simple “check the box” affirmation (done online or by return mail) confirming the

identified claim as one for CLS. Stipulation ¶ 6; Exhibits A-1 (Notice), A-1a (Claims Data

Sheet) and A-1c (Proof of Claim-Affirmation). This feature, which facilitates and expedites the

Settlement payments to Class Members, is accomplished by the use of proof of claim forms that

                                                            
1
     Except where otherwise stated, all capitalized terms are as defined in the Stipulation.

                                                               1
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 8 of 40



are pre-populated with CLS Claim information from CareFirst’s records; the pre-populated

forms will be sent to Class Members with the proposed Notice. Id. An additional benefit of the

Settlement would allow Class Members who do not receive a Claims Data Form or a Pre-

Populated Proof of Claim Form, but who believe they have an Authorized Claim for CLS (e.g.,

because a previously submitted claim was improperly coded), to complete and timely submit a

Proof of Claim with appropriate documentation for review and processing by the Claims

Administrator. Stipulation ¶ 6.2.3, Exhibits A-1 (Notice), and A-1b (Blank Proof of Claim).

       Moreover, with respect to the Settlement’s benefits, Plaintiffs highlight that there is no

limit on the total dollar amount of the cash settlement payments that CareFirst may make to

Class Members for Authorized Claims. Based on CareFirst’s records, just the CLS Settlement

Payments that are automatically paid and paid upon affirmation would approximate $3.6 million.

This amount, however, represents a portion of the cash settlement payments since it does not

include the Balance Bill Settlement Payments and the additional CLS Settlement Payments to be

made for Authorized Claims submitted by Class Members through proofs of claim in accordance

with the terms of the Settlement.

       With respect to the prospective relief achieved, the Settlement provides for measurable

changes to CareFirst’s policies with respect to CLS (the implementation of which will begin by

no later than 14 business days after the entry of the Preliminary Approval Order), including that

Defendants will: make changes to CareFirst’s online provider search tool so that it is searchable

by lactation and breastfeeding related search terms; endeavor to enter into contracts directly with

CLS Providers including group health care practices that specialize in the provision of CLS; and

conform their policies and procedures to reflect and convey information necessary to effectuate

the terms of the Stipulation, including by implementing a revised Medical Policy for Lactation

                                                2

 
         Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 9 of 40



Consultations. Stipulation ¶ 3.2. Plaintiffs also negotiated, to account for the expected passage

of time in implementing the foregoing, that for a period of two years following the Effective

Date, Defendants would adjudicate CLS Claims in a manner consistent with the terms of the

Settlement (without any prospective release being by such plan participants as part of the

Settlement). Stipulation ¶¶ 3.3, 3.3.8. With: the advent of new laws protecting the right to

breastfeed (and the enforcement of existing laws such as the Pregnancy Discrimination Act); the

increased visibility and knowledge surrounding the ACA’s CLS preventive services mandate;

and, the increased insurer (and specific to CareFirst, via the Settlement) transparency into the

CLS benefit, its availability as a covered preventive service, and CLS network expansion, the

demand for and use by CareFirst’s insureds of CLS and preventive care coverage for CLS is

proliferating. The value (monetary and intangible) achieved from the prospective relief is

substantial. While it can be viewed relative to the retrospective cash settlement payments, its

value may well-exceed such payments.

       Finally, importantly, the Settlement provides that CareFirst will separately pay the costs

of Notice and Claims Administration, the award of Plaintiffs’ attorneys’ fees and expenses, and

Class Representative Service Awards.        See Stipulation ¶¶ 3.1.3, 3.3.7, 5.7, 6.8 and 8.3.

Therefore, the payments to the Authorized Claimants will not be reduced by any such costs, a

feature that assures delivery of full settlement benefits to Class Members.

       Accordingly, the Settlement is comprehensive and meaningful in addressing the harms

alleged and provides a substantial monetary recovery, including full reimbursement for cost-

sharing through the CLS Settlement Payment. The Settlement is beyond fair, reasonable and

adequate. Therefore, Plaintiffs respectfully request, pursuant to Federal Rule of Civil Procedure

Rule 23(e) (“Rule 23”), the entry of the Preliminary Approval Order (Exhibit A to the

                                                 3

 
               Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 10 of 40



Stipulation) which provides for: (a) preliminary approval of the class Settlement; (b) conditional

certification of the Action as a class action; (c) appointment of Chimicles & Tikellis LLP as

Class Counsel for the purposes of the Settlement; (d) approval of the form and dissemination of

the Notice and Proofs of Claim, and publication of the Summary Notice (Exhibits A-1, A-1a-1d,

and A-2 to the Stipulation), which Notice and Claims Administration will be handled by The

Angeion Group; and (e) a schedule leading up to and a date for the Final Approval Hearing.

II.           SUMMARY OF THE ACTION AND BACKGROUND TO THE SETTLEMENT

              A.             Summary of the Pertinent ACA Provisions, Facts and Claims Alleged

              The ACA added Section 2713 to the Public Health Service Act, requiring that non-

grandfathered health plans “must provide coverage for all of the following items and services,

and may not impose any cost sharing requirements for...(i) Evidence-based items or services that

have in effect a rating of A or B in the current recommendations of the United States Preventive

Services Task Force [USPSTF] …; [and] (iv) with respect to women,…evidence-informed

preventive care and screening provided for in comprehensive guidelines supported by the Health

Resources and Services Administration [HRSA]….”.                 CLS as a preventive health service was

provided for by both (i) the HRSA 2011 Guidelines, titled “[b]reastfeeding support, supplies, and

counseling”2 and (ii) the USPSTF, as an evidence-based service that has in effect a B rating.3

                                                            
2
  HRSA described breastfeeding support, supplies and counseling as “[c]omprehensive lactation
support and counseling, by a trained provider during pregnancy and/or in the postpartum period,
and costs for renting breastfeeding equipment,” HRSA, Women's Preventive Services Guidelines
(2011), and, HRSA later reiterated breastfeeding support as a mandated preventive health
service, described as “[c]omprehensive lactation support services (including counseling,
education, and breastfeeding equipment and supplies) during the antenatal, perinatal, and the
postpartum period to ensure the successful initiation and maintenance of breastfeeding”), HRSA,
Women's Preventive Services Guidelines (December 20, 2016).
3
  The 2008 USPSTF recommendation on breastfeeding stated that breastfeeding support includes
“interventions…after birth to promote and support breastfeeding”, USPSTF, 2008 Archived
                                                 4

 
               Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 11 of 40



              Starting with the first plan or policy year beginning on or after August 1, 2012, plans

were to provide CLS without imposing “cost sharing,” including “a copayment, coinsurance, or a

deductible,” on plan participants. 29 C.F.R. § 2590.715-2713(a)(1). Further, the ACA provided

that while “[i]n providing ‘coverage,’ plans do not need to maintain a network of providers of

lactation counseling…if the plan does not provide the service in-network, it cannot impose cost

sharing when participants in the insurance plan receive services from out-of-network providers.”

45 C.F.R. § 147.130(a)(3).

              Plaintiffs and proposed Class representatives, Lindsay Ferrer, Amy Haddad, and Sarah

Sorscher, sought CLS and, consequently, coverage for their CLS Claims from Defendants, after

the birth of their children. Complaint, Docket No. 1, at ¶¶13-15, 71-85. When each Plaintiff

sought to identify CareFirst’s Participating Providers of CLS, they were unable to do so, and

were informed that Defendants had no network providers for CLS. Id. at ¶¶ 71, 77, 82. Absent

the identification of and access to any network providers of CLS, each Plaintiff sought services

out-of-network and submitted claims to Defendants for coverage which Plaintiffs alleged were

not adjudicated in accordance with the ACA mandate. Id. at ¶¶ 72-76, 78-81, 83-85.

              It was determined, based on significant investigation and factual and legal research by

Plaintiffs’ Counsel and their consultants4 (see infra), and based on the investigation of its clients’

                                                                                                                                                                                                

Final Recommendation Statement for Breastfeeding, and on October 25, 2016 USPSTF updated
its 2008 recommendation and stated that “[t]he scope of the review and type of interventions
recommended did not change [from 2008]”, USPSTF Final Recommendation Statement
(October 25, 2016).
4
   The use of consultants was essential to secure the results achieved in the Settlement.
GlenDevon Group, a financial consulting firm, worked together with a data analytics firm,
Avancer Group, Inc., and Help4Access, an outsource programming specialist, to analyze and
categorize all of the potential CLS claims. Plaintiffs’ Counsel and GlenDevon Group called on
nationally-recognized lactation specialist, Dr. Jane Morton, to assist in identifying the codes and
code combinations for the “no proof of claim” category.
                                                  5

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 12 of 40



claims, that, inter alia, the Plaintiffs’ experiences with CareFirst and its treatment of coverage

for CLS were not unique to them, CareFirst did not have network providers of CLS, and

CareFirst was, at minimum, inconsistently adjudicating CLS claims through the improper

application of cost-sharing and denial of CLS claims.

       Accordingly, on October 28, 2016, Plaintiffs commenced this Action challenging

whether Defendants provided insureds preventive services coverage for CLS as mandated by the

ACA. The Action alleged that Defendants’ treatment of coverage for CLS impacts thousands of

insureds, retrospectively (their having paid cost-sharing for the preventive service) and

prospectively (their continuing to pay cost-sharing and not able to identify Participating

Providers of CLS), in violation of the ACA, the Employee Retirement Income Security Act

(“ERISA”), and CareFirst’s plan documents. Complaint, Dkt. 1, at ¶¶ 16-23, 99-106, 116-127,

139-142.

       Plaintiffs alleged that, contrary to the intent and purpose of the ACA’s preventive

services mandate for CLS, Defendants’ conduct improperly shifted costs to Plaintiffs and other

CareFirst insureds who obtained CLS from out-of-network providers and further that Defendants

improperly imposed cost-sharing, in processing CLS claims. Through the Action Plaintiffs

sought, on behalf of themselves and all other similarly situated insureds, equitable, declaratory,

injunctive and monetary relief, including, monetary damages, the reprocessing of CLS claims,

enjoining Defendants from further alleged violations of the duties, responsibilities, and

obligations under ACA, ERISA and the plans with respect to CLS, and requiring adherence to

practices and policies that comported with such duties concerning CLS. Id. at ¶¶ 10-12, 107,

116-127, 139-142. As discussed herein, Plaintiffs have achieved those goals of the Action

through this proposed Settlement.

                                                6

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 13 of 40



       B.      Background to the Settlement

       On January 13, 2017, the Defendants moved to dismiss the complaint in its entirety for

lack of constitutional standing [Docket No. 9], which the Court denied on July 17, 2017 [Docket

No. 17]. On July 27, 2017, the Defendants moved for reconsideration [Docket No. 16], which

the Court denied on August 14, 2017. [Docket No. 20].

       In the wake of the Court’s August 14, 2017 Order, the Parties, through their respective

counsel, determined to engage in arm’s-length discussions and to exchange pertinent information

about CLS and CareFirst’s coverage of CLS, with the aim of achieving a potential resolution of

the claims asserted in the Action. These activities comprised several in-person meetings, each

lasting several hours, which required, in addition to the Parties’ counsel, the involvement of

Plaintiffs’ consultants, Defendants’ coding expert, CareFirst’s Senior Vice President of Provider

Network Services, and other CareFirst legal and operational personnel. Those meetings were

augmented by the Parties’ conducting dozens of telephonic conference calls that involved the

Parties’ counsel and consultants. Key CareFirst personnel were involved throughout the process

and at various times included those with responsibility for CareFirst’s provider network services,

operations, medical policies, credentialing and provider contracts, coding, website/IT

capabilities, and claims (from IT, billing, clinical and adjudication perspectives).   As part of

these extensive discussions, the Parties discussed and evaluated, inter alia, Defendants’ CLS

policy; Defendants’ adjudication of claims for CLS; the information provided to insureds and

providers concerning CLS coverage; Defendants’ network composition with respect to CLS;

evaluation of Defendants’ credentialing and medical policies; and the accessibility of

information about CLS and network CLS providers. The Parties also engaged in extensive, and

often contentious, discussions and exchanges of legal and factual analyses about “balance bill”

                                                7

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 14 of 40



payments under the provisions of the ACA and the preventive services cost-sharing construct.

       Among information secured by Plaintiffs was the production of CareFirst’s CLS Claims

data. Plaintiffs, with the knowledge and assistance of their subject matter and technology/coding

consultants, researched and prepared requests for the production of the CLS Claims that were

submitted by insureds to CareFirst during the Class Period. The Parties had several conferences

to address their disagreements as to the Claims that should be pulled, with such discussions

involving persons informed on the provision of, clinical indications for, and billing of CLS. The

Parties discussed and analyzed the various procedure, facility and diagnosis codes that Plaintiffs

identified as reasonable for a provider of CLS (pre-natal through post-partum) to utilize when

submitting an invoice to a health plan or a superbill to a patient for use in seeking reimbursement

from CareFirst. Defendants ran and produced over six years of Claims Data consisting of over a

half a million claims which were individually analyzed by Plaintiffs’ consultants. As part of the

Settlement, the Parties then negotiated a Claims Administration process, which as noted infra,

Section III.B., is important in the context of this Settlement. The foregoing topics were also the

subjects of countless emails exchanged between Plaintiffs and Defendants, and their respective

team members.

       In sum, Plaintiffs and Defendants worked hard, diligently, and on a fully informed basis

for more than a year to develop a Settlement framework that provides for comprehensive and

substantial historical/retrospective and prospective relief.

       On September 14 and 26, 2018, the Parties informed the Court that they had reached

agreement on the principal terms of the Settlement, but were continuing to review and categorize

historical claims data. Over the ensuing weeks, the Parties completed their negotiations and



                                                  8

 
               Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 15 of 40



finalized their memorializing of the Settlement as reflected in the Stipulation and exhibits

thereto. On December 10, 2018, the Parties executed the Stipulation, Exhibit 1 hereto.

III.          SUMMARY OF THE SETTLEMENT TERMS

              A.             The Class

              The Settling Parties have provided in the Stipulation, for Settlement purposes, to stipulate

to the certification of the Class consisting of all Persons who are or were participants in or

beneficiaries of any non-Grandfathered Health Plan5 sold, underwritten or administered by

Defendants in their capacity as insurer or administrator, who did not receive full coverage for

and/or reimbursement for CLS received on or after August 1, 2012 through August 31, 2018.

Stipulation ¶ 1.7. Excluded from the Class are: (a) Defendants, their subsidiaries or affiliate

companies, their legal representatives, assigns, and successors; (b) members of the Federal

Employees Health Benefits (“FEHB”) Program, including members of the Blue Cross and Blue

Shield Service Benefit Plan (“FEP”)6; and, (c) any Person who timely and validly requests

exclusion from the Class. Stipulation ¶ 1.7.

              The Claimants and potential Class Members have been identified through Defendants’

records by the Parties, including by Plaintiffs’ Counsel and their consultants as part of a detailed

review and analysis of thousands of potential CLS Claims submitted to Defendants and provided

to Plaintiffs’ Counsel in discovery.
                                                            
5
  “Non-Grandfathered Health Plan” means: (i) any health insurance policy created or purchased
after March 23, 2010, and (ii) any health insurance policy created or purchased on or before
March 23, 2010 that subsequently lost its grandfathered status. The ACA, and its mandate with
respect to preventive care coverage for CLS, only applies to Non-Grandfathered Health Plans.
6
   With respect to exclusion b., the lawsuit was not filed on behalf of, and the Settlement neither
applies to nor binds members of the FEHB Program and FEP, because the ACA does not apply
to federal health plans. However, the changes to CareFirst’s policies regarding CLS that are
accomplished by the Settlement and the proposed prospective relief will be applied to the
members of CareFirst’s FEHB Program and FEP. See Stipulation fn. 3 and ¶ 3.1.4, 3.2.
                                                9

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 16 of 40



       B.      Monetary Relief

       The Settlement secures the payment by Defendants of the CLS Settlement Payment

and/or the Balance Bill Settlement Payment to each Authorized Claimant for each Authorized

Claim. The CLS Settlement Payment is a cash payment equal to the total amount the Authorized

Claimant: (i) paid out-of-pocket as co-payment(s); (ii) paid out-of-pocket as co-insurance; and

(iii) had applied to his/her deductible. The CLS Settlement Payment represents a full recovery of

the cost-sharing imposed for a CLS Claim by CareFirst. Stipulation ¶¶ 1.15, 3.1. To the extent

that no payment was made by CareFirst during the Class Period for the CLS Claim, e.g., the CLS

Claim was denied, the CLS Settlement Payment will equal the total amount of the out-of-pocket

cost paid by the Authorized Claimant for the Authorized Claim subject to the 25% balance bill

limitation. Stipulation ¶¶ 1.3, 3.1. A Class Member may recover either or both types of

settlement payments.

       Further, importantly, the administration of the Settlement and the Settlement Payments is

provided for in the Stipulation ¶ 6. It specifically provides for administration to be accomplished

in a manner that facilitates and promotes payments to the Class Members. Specifically, the

Settlement provides for the use of Pre-Populated Claims Forms, meaning the Claims Data Sheet

and certain Proofs of Claim will be sent, with the Notice to the Class Members identified from

CareFirst’s records, populated with all information pertinent to the CLS Claim as well as the

amount of the CLS Settlement Payment. The Settlement has established different proofs of claim

to facilitate the processing of and payment to primarily four categories of claims and claimants:

       (1) A Claims Data Sheet (Exhibit A-1a), will be sent to Class Members whose CLS

            Claims, according to CareFirst’s records, reflect the CLS was received from lactation

            specialists/lactation consultants or included codes for lactation and breastfeeding

                                                10

 
    Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 17 of 40



       specific clinical indications. Class Members receiving the Claims Data Sheet, which

       will be pre-populated with pertinent CLS Claim information, will automatically

       receive the CLS Settlement Payment listed without responding or submitting a proof

       of claim. Stipulation ¶ 6.1.

    (2) The Proof of Claim Form- Affirmation Required (Exhibit A-1c), will be sent to Class

       Members whose CLS Claims, according to CareFirst’s records, did not reflect a

       lactation-specific code but the patient’s age together with the clinical indication

       reflected a high correlation to lactation services and/or to the type of provider who

       delivers lactation services. Class Members receiving this Proof of Claim, which will

       be pre-populated with pertinent CLS Claim information, will receive the CLS

       Settlement Payment listed once the claimant affirms (online or by return mail), by a

       “check the box” affirmation, that the claim was for CLS. Stipulation ¶ 6.2.1.

    (3) The Proof of Claim Form – Denial (Exhibit A-1d) will be sent to Class Members

       whose CLS Claims, according to CareFirst, were denied in full. Class Members

       receiving this Proof of Claim (again, populated with the denied CLS Claim

       information) shall have the opportunity to have Defendants investigate and determine

       the nature of the denial (akin to a re-opening of an appeal or reprocessing). Within

       sixty (60) days of receipt of the Proof of Claim Forms and documentation,

       Defendants shall send back to the Claims Administrator and Class Counsel its

       determination of the nature of the denial, and, if a CLS Settlement Payment is to be

       made, the amount of the CLS Settlement Payment. Counsel will receive and review

       Defendants’ determinations, and challenge and/or confer with Defendants about any

       denials or the amount of the CLS Settlement Payment. Stipulation ¶ 6.2.3.

                                          11

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 18 of 40



       (4) Also, Class Members may complete and timely submit, along with supporting

             documentation, a Blank Proof of Claim seeking a Settlement Payment for an

             Authorized Claim that is not reflected in a Claims Data Form or a Pre-Populated

             Proof of Claim Form. Stipulation. Stipulation ¶ 6.2.3.

For all of the above categories, in order to receive a Balance Bill Settlement Payment the Class

Member must respond and submit proof of having paid any Balance Bill and the amount of such

payment. Stipulation ¶ 6.2.4.

       In order to allocate claims into the above categories, Plaintiffs’ consultants reviewed and

analyzed over a half a million claims produced by CareFirst that had the potential to involve CLS

during the Class Period.

       The Claims Administrator (the Angeion Group) will oversee the administration of the

Settlement and the payments of the CLS Settlement Payments and Balance Bill Settlement

Payments. And, all Administration Expenses will be paid by Defendants. Stipulation ¶ 6.8.

       C.        Prospective Relief

       The Settlement accomplishes broad and meaningful prospective relief that is intended to

assure that CareFirst’s policies and procedures with respect to CLS fully comply with the ACA.

Stipulation ¶6.2.1. Broadly, the prospective relief achieved serves to promote, facilitate and

accomplish: the addition of Participating CLS Providers to CareFirst’s networks; and providing

CareFirst’s insureds with (and the tools to access) relevant information about CLS, CLS

coverage, and Participating CLS Providers.

       Specifically, as described fully in ¶ 3.2 of the Stipulation, the Settlement provides for:

       (1)     A revised CareFirst Medical Policy 4.01.005 titled “Lactation Consultations”
               that reflects information about the scope of CLS, CLS providers, and billing codes
               for CLS.

                                                 12

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 19 of 40




       (2)    Enhanced Network of CLS Providers: CareFirst’s agreement to endeavor to
              enter into contracts directly with: (i) trained providers of CLS, including an IBCLC
              or CLC, who have a Medical License; and group health care practices that
              specialize in the provision of CLS (“CLS Group Practices”). Relatedly,
              Defendants will disseminate a Contracting Notice (Exhibit D to the Stipulation)
              stating that Defendants are contracting with CLS Providers and widely disseminate
              the Contracting Notice to at least the Persons and groups enumerated in the
              Stipulation.

       (3)    Changes to Defendants’ policies and procedures, including with respect to
              contracting and credentialing, to: (i) reflect and convey information necessary to
              effectuate the terms of this Stipulation; (ii) communicate to prospective
              Participating Providers the process for applying for credentialing and contracting
              with Defendants with respect to CLS; and (iii) reflect that the categories of CLS
              Providers that are eligible to become a Participating Provider of CLS.

       (4)    Status of Contracting. Plaintiffs’ Counsel will review, until the first anniversary
              of the Effective Date of the Settlement, the results of Defendants’ contracting with
              CLS Providers; and, Defendants will provide detailed reports about such efforts to
              Plaintiffs’ Counsel every 60 days until one-year after the Effective Date of the
              Settlement.

       (5)    Providing Information to Plan Participants and Providers. In addition to the
              Medical Policy, the Parties have addressed insured and provider-facing materials
              and tools to reflect pertinent information concerning CLS, including by: (i) making
              changes to CareFirst’s Preventive Service Guidelines; (ii) creating a CLS
              Reference Page (Exhibit F to the Stipulation) to be displayed on CareFirst’s
              website; (iii) modifying Defendants’ provider finder website, including that it will
              be searchable by lactation and breastfeeding related search terms, as reflected in
              Exhibit E to the Stipulation, and (iv) establishing that a list of Participating
              Providers of CLS will be provided by CareFirst.

       D.      Post-Class Period Claims Handling

       Accounting for the fact that certain of the prospective relief, e.g., contracting with CLS

Providers takes time, and to ensure then, that during such time, CLS Claims after the end of the

Class Period beginning as of September 1, 2018 are handled in accordance with the ACA and

consistent with this Settlement, the Settlement also provides in ¶ 3.3 of the Stipulation a process

by which CLS Claims that are made after the end of the Class Period and for a period of two


                                                13

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 20 of 40



years following the Effective Date of the Settlement will be reviewed and adjudicated as a

preventive benefit under the ACA without the CareFirst Plan Participant incurring cost-sharing.

The Angeion Group will also handle the administration of the Post-Class Period Claims

Handling, and Defendants will pay all related fees and expenses for such services. It should be

noted that the Stipulation expressly provides that the Plan Participants who participate in the

Post-Class Period Claims Handling process are not part of the Class and are not releasing any

claims as part of the Settlement.

        E.       Class Release

        As consideration for the monetary relief under the Settlement Agreement, Defendants will

receive a Release from Settlement Class Members with respect to Released Claims.              See

Stipulation ¶¶ 1.32-1.36, 1.39. If the Settlement receives final approval, and the Judgment is

entered and becomes Final (id. at ¶¶ 1.16-1.17, 1.20), the Action with be dismissed with

prejudice (id. at ¶¶ 2.3, 9.1).

        F.       The Notice Program and Settlement Administration

        The Settlement’s robust Notice and Claims Administration Plan (the latter discussed

supra, Section III. B) will ensure that the maximum number of Class Members will receive the

payments to which they are entitled. The Notice and Claims Administration (including the

distribution of the Settlement payments, as well as the Post-Class Period claims handling process)

will be handled and overseen by The Angeion Group, a well-respected, nationwide claims

administrator.

        The Claimants and potential Class Members have been identified through Defendants’

records by the Parties, including by Plaintiffs’ Counsel and their experts as part of a detailed

review and analysis of thousands of potential CLS Claims provided to Plaintiffs’ Counsel and

                                               14

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 21 of 40



their experts in discovery. Stipulation ¶¶ 3.1.4, 5.4. In addition, potential Class Members will be

notified of the Settlement in accordance with ¶ 5.4(b) of the Stipulation which provides for

Notice to be mailed to all insureds in CareFirst’s records that had submitted a claim for a live

birth to CareFirst during the Class Period.

       The Notice plan provides for: (i) direct mail of the full Notice; (ii) the creation of a

Settlement website; (iii) the creation of a toll-free telephone number; and (iv) the pre-populated

proofs of claim accompanying the Notices sent to Class Members whose CLS Claims appeared in

Defendants’ records. Additional information, including copies of the Notice and Blank Proofs of

Claim, will be available on the Settlement Website, and/or upon written or telephonic request.

See Exhibit A-1 to the Stipulation, Notice at pg. 1).

       The Notice includes, among other information, a context-appropriate description of the

Settlement, the date by which Settlement Class Members may exclude themselves from the

Settlement Class or object to the Settlement, the address of the Settlement website; and the

number of the toll-free telephone line. Id. at Exhibit A-1, Notice at pgs. 9, 11, 13.

       In addition, no later than ten calendar days after the mailing of the Notice, the Claims

Administrator shall cause the Summary Notice (id., Exhibit A-2 to the Stipulation) to be

published once in PRNewswire, the Washington City Paper and the Baltimore Sun, all

publications geographically relevant to CareFirst’s insureds.

       Moreover, all Notice costs (including for mailing and publication) will be paid by

CareFirst separate and apart from any payment to the Class Members. Stipulation ¶ 5.7.

       G.      Attorneys’ Fees and Expense Application and Payment of Service Awards

       Under the Stipulation ¶¶ 8.1-8.2, Plaintiffs’ Counsel shall file a Fees and Expenses

Application seeking (a) an award of fees and expenses in an aggregate amount not to exceed $3

                                                 15

 
               Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 22 of 40



million7 and (b) the approval of a Service Award of $2,500 to be paid to each Plaintiff.

Defendants have reserved the right to oppose Plaintiffs’ Counsel’s Fees and Expenses

Application. Id. The payment of the court-approved Attorneys’ Fees and Expenses and Service

Awards will be made by Defendants separately from the monetary relief available to the

Settlement Class. Stipulation ¶ 8.3.

IV.           THE SETTLEMENT WARRANTS PRELIMINARY APPROVAL

              Approval of a proposed class action settlement is a two-step process that begins with

preliminary approval of the settlement, which is then followed by the giving of notice to class

members informing them of the final approval hearing at which the Court considers final

approval of the settlement.

              Pursuant to Rule 23(e)(1)(A) and (B), at the preliminary approval stage the Court must

“determine whether to give notice of the proposal to the class” and the “court must direct

notice...if giving notice is justified by the parties’ showing that the court will likely be able to: (i)

approve the proposal under Rule 23(e)(2); and, (ii) certify the class…” Having achieved the

goals of the Action in the Settlement, Plaintiffs amply make such showing here.

              Rule 23(e)(2) provides for judicial approval of any compromise of claims brought on a

class basis if the proposed class action settlement is “fair, reasonable, and adequate.” Fed. R.

Civ. P. 23(e); see also United States v. District of Columbia, 933 F. Supp. 42, 47 (D.D.C. 1996)

(“‘The trial court in approving a settlement need not inquire into the precise legal rights of the

parties nor reach and resolve the merits of the claims or controversy, but need only determine
                                                            
7
 In order to provide the Court with quantitative context, it is expected that litigation expenses,
principally comprising costs of consultants, will approximate $750,000. Plaintiffs’ Counsel’s
collective lodestar at the point of final settlement approval is expected to approximate $1-1.2
million. That amount will further increase as Class Counsel participates in the claims
administration process.
                                                 16

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 23 of 40



that the settlement is fair, adequate, reasonable and appropriate under the particular facts and that

there has been valid consent by the concerned parties.’”) (quoting Citizens for a Better Env’t v.

Gorsuch, 718 F.2d 1117, 1126 (D.C. Cir. 1983)).

       In deciding whether to grant preliminary approval of a settlement agreement, the Court

has a duty to ensure that the proposed settlement is “fair, adequate, and reasonable and is not the

product of collusion between the parties.” In re Vitamins Antitrust Class Actions, 215 F.3d 26, 30

(D.C. Cir. 2000); accord Pilkington v. Cardinal Health, Inc. (In re Syncor ERISA Litigation),

516 F.3d 1095, 1100 (9th Cir. 2008). Under Rule 23(e)(2), the considerations as to whether a

Settlement is fair, reasonable and adequate are whether

       (A)    The class representatives and class counsel have adequately represented the class;

       (B)    The proposal was negotiated at arm’s length;

       (C)    The relief provided for the class is adequate, taking into account;
                   i. the costs, risks, and delay of trial and appeal;
                  ii. the effectiveness of any proposed method of distributing relief to the class,
                       including the method of processing class-member claims, if required;
                 iii. the terms of any proposed award of attorney’s fees, including timing and
                       payment; and
                 iv. any agreement required to be identified under Rule 23(e)(3); and,

       (D)    the proposal treats Class Members equitably relative to each other.

Moreover, “[p]ublic policy in this Circuit favors settlement of class actions . . . .” Freeport

Partners, LLC v. Allbritton, Case No. CIV.A. 04-2030 (GK), 2006 U.S. Dist. LEXIS 9710, at

*26 (D.D.C. Mar. 13, 2006). “In the context of class actions, settlement is particularly

appropriate given the litigation expenses and judicial resources required in many such suits.”

Osher v. SCA Realty I, Inc., 945 F. Supp. 298, 304 (D.D.C. 1996) (internal citations omitted).

       As outlined below and supra in Sections II and III, the Settlement meets each of the

requirements of being fair, adequate, and reasonable and, accordingly, this Court should grant

                                                 17

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 24 of 40



preliminary approval of the Settlement.

       A.       The Class Representatives and Class Counsel Have Adequately Represented
                the Class and Reached a Proposed Settlement That Is the Result of Arm’s
                Length Negotiations
       Chimicles & Tikellis LLP (proposed Class Counsel) and the Plaintiffs (proposed Class

Representatives) filed a groundbreaking and important Action seeking to enforce a preventive

services mandate established by the ACA. They defeated Defendants’ Motion to Dismiss, and

proceeded efficiently into meaningful discovery and settlement discussions. The Action, and

ultimately the proposed Settlement which achieves full recovery of cost-sharing imposed on the

insureds by CareFirst for CLS, plus significant prospective relief, are the products of significant,

diligent and years’ long investigation, and factual and legal research by Plaintiffs’ Counsel and

their consultants, including:

                       Investigation, research and analysis of the provisions of the ACA and its

            legislative history;

                       Investigation, research and analysis of the preventive services benefits

            mandate provided for under the ACA;

                       Review and analysis of regulations, information, guidance and Frequently

            Asked Questions (“FAQs”) issued by the Departments of HHS, Labor, and the

            Treasury (the “Tri-Departments”), which were charged with implementing the ACA,

            including PHS Act Section 2713;

                       Review of commentary by practitioners and industry experts about CLS

            and CLS coverage under the ACA;

                       Consultation with industry experts and practitioners about CLS and CLS

            coverage under the ACA, and implementation of CLS coverage;

                                                18

 
    Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 25 of 40



                Conducted informational meetings and fact gathering with lactation

      organizations and advocacy and policy groups, such as the National Women’s Law

      Center located in Washington, D.C.;

                  Investigation into the handling of coverage of CLS by other insurance

      companies;

                Review and investigation of CareFirst’s outward, consumer facing policies

      and statements concerning CLS (including CareFirst’s Medical Policies and

      Preventive Service Guidelines);

                Analysis of CareFirst’s positions and insureds’ assertions/declarations in

      proceedings before the Maryland Insurance Commissioner concerning CLS;

                Analysis of CareFirst’s plan documents and Plaintiffs’ claims and

      explanation of benefits with respect to CLS;

                Plaintiffs’ propounding, receipt and analysis of discovery and information

      from CareFirst with respect to its policies on CLS coverage, its network composition

      of CLS providers, and its adjudication of CLS Claims;

                Significantly, Plaintiffs sought and ultimately were provided, in multiple

      productions, the CLS claims submitted to CareFirst from August 1, 2012 through

      August 30, 2018, including the amount of cost-sharing applied for each Claim; and,

                Plaintiffs’ counsel and consultants were successful in reaching agreement

      with the CareFirst team with respect to the creation of the four claims categories, the

      characteristics of the claims that would populate each category, and the allocation of

      all the potential CLS Claims into its proper category.         Not only was this a

      monumental achievement, but it made it possible for the Parties to reach agreement
                                          19

 
               Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 26 of 40



                      for “no proof of claim” and the simple “affirmation” proof of claim categories that

                      could only be possible by significant groundwork being performed before submission

                      of the Settlement for Court approval.

              Following this extensive investigation and analysis, Class Counsel and the Class

Representatives negotiated and secured for the Class the proposed Settlement.8 Both Parties’

counsel are qualified and competent litigators, well-positioned to evaluate the strengths and

weaknesses of continued litigation, as well as the reasonableness of the Settlement. Class

Counsel has successfully handled national, regional, and statewide class actions throughout the

United States in both federal and state courts. (See Exhibit 2, hereto, C&T Firm Resume).

              From these facts, the Court can ascertain that the proposed Settlement is the product of

serious, informed, non-collusive negotiations.9 Since the proposed Settlement is the result of

investigation, discovery and arm’s-length negotiations between experienced, informed counsel,

the Settlement easily satisfies Rule 23(e)(2)(A) and (B), in assessing fairness, reasonableness and

adequacy in the context of a preliminary approval motion.



                                                            
8
    This Settlement was achieved after the parties had the benefit of informal, but extensive,
discovery to evaluate the merits of the case and possibility of settlement. Courts in this District
have repeatedly held that even swift settlements without any discovery should be approved.
Radosti v. Envision EMI, LLC, 717 F. Supp. 2d 37, 62 (D.D.C. 2010) (“In determining whether a
proposed class action settlement is fair, adequate, and reasonable, courts consider whether
counsel had sufficient information, through adequate discovery, to reasonably assess the risks of
litigation vis-a-vis the probability of success and range of recovery.”); see also In re Vitamins
Antitrust Litig., 1999 U.S. Dist. LEXIS 21963, *28 (D.D.C. Nov. 23, 1999) (“The pursuit of
early settlement is a tactic that merits encouragement; it is entirely appropriate to reward
expeditious and efficient resolution of disputes”) (internal citations omitted); In re Lorazepam
Antitrust Litig., 205 F.R.D. 369, 377-78 (D.D.C. 2002) (“[E]arly settlement of these types of
cases is encouraged.”).
9
     To the latter point, as noted supra at Section III.G., Defendants have reserved the right to
oppose Class Counsel’s Fees and Expense Application.
                                                 20

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 27 of 40



       B.       The Settlement Provides Substantial Value and Relief to Class Members
                While Averting the Risk and Expense of Further Litigation

       In assessing adequacy of the relief provided for the Class the Court takes into account:

               under Rule 23(e)(2)(C), the costs, risks, and delay of trial and appeal; the
                effectiveness of any proposed method of distributing relief to the class,
                including the method of processing class-member claims, if required; the
                terms of any proposed award of attorney’s fees, including timing and
                payment; and any agreement required to be identified under Rule 23(e)(3);

                and,

               under Rule 23(e)(2)(D), the proposal treats Class Members equitably
                relative to each other.

       First, the relief the Settlement provides for Class Members is outstanding. The Settlement

achieved here provides for a full-recovery of the cost-sharing imposed by CareFirst for CLS

Claims, among other cash and material prospective relief benefits. In addition, there is no limit

on the amounts that CF will pay. Based on CareFirst’s data as reviewed and analyzed by

Plaintiffs and their consultants: over 10,000 claims representing approximately $400,000 of CLS

Settlement Payments will be paid automatically; approximately 90,000 claims representing over

$3.2 million of CLS Settlement Payments will be paid upon simple affirmation by the Class

Member that the Claim was for CLS; and, for approximately 20,000 claims for which coverage

was denied, Class Members will have the opportunity to receive a CLS Settlement Payment if

the denial was based on the claim being a CLS Claim or because the CLS provider was not a

network provider. Moreover, Class Members may timely complete and submit a Blank Proof of

Claim for an Authorized Claim that is not reflected in a Claims Data Form or a Pre-Populated

Proof of Claim Form. Plus, Class Members who did incur a balance bill have the opportunity to

provide proof of the existence and amount of such payment, and receive the Balance Bill

Settlement Payment. See, supra, Section III.B. Furthermore, Notices and blank proofs of claim
                                                21

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 28 of 40



will be sent to CareFirst insureds who had a live birth during the Class Period. See Stipulation ¶

5.4. Additionally, as detailed, supra, Section III. C., the Settlement also includes valuable

prospective relief, as well as mechanisms to affirmatively address and apply the Settlements’

benefits to CLS Claims that are submitted during the two years following the Effective Date, as

the Defendants implement new prospective relief (without requiring any prospective release

from those future insureds as part of the Settlement). See Stipulation ¶¶ 3.2, 3.3.

       Second, CareFirst will pay all Notice and Claims Administration costs, as well as court-

approved attorneys’ fees and costs and Service Awards, in addition to the monetary relief

provided to the Class Members. See Stipulation ¶¶ 3.1.3, 3.3.7, 5.7, 6.8, and 8.3.

       Third, by any measure, the monetary relief provided by the Settlement – full recovery for

cost-sharing - is extremely favorable to the Class Members. See, e.g., In re Fed. Nat’l Mortg.

Assoc. Sec., Derivative, & ERISA Litig., 4 F. Supp. 3d 94, 103-04 (D.D.C. 2013) (approving

settlement that represented between four and eight percent of plaintiffs’ estimated best recovery);

Trombley, 759 F. Supp. 2d at 25-26 (finding settlement that represented between 17% and 24%

of estimated trial recovery to be reasonable); In re Baan Co. Sec. Litig., 284 F. Supp. 2d 62, 65-

66 (D.D.C. 2003) (approving settlement that represented 16% of plaintiffs’ best-case-scenario

damages, and between 32.5 and 54% of defendants’ damages estimate). Although not applicable

to the Settlement, “it is well-settled law that a proposed settlement may be acceptable even

though it amounts to only a fraction of the potential recovery that might be available to the Class

Members at trial.’” Linney v. Cellular Alaska P’ship, 151 F. 3d 1234, 1242 (9th Cir. 1998).

       Fourth, and relatedly, the Settlement and the Claims Administration processes, in

particular the use of the pre-populated Claim Forms, automatic CLS Settlement Payments, and

payment upon a “check the box” affirmation without any requirement to produce documentation

                                                 22

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 29 of 40



in order to receive the CLS Settlement Payment, exemplify an effective method of getting

Settlement payments to the Class Members. See, supra, Sections III.B. and F.

       Fifth, the present stage of the litigation weighs in favor of settlement. Plaintiffs, through

counsel and their consultants, conducted a thorough investigation of the facts and circumstances

relevant to the Action. Moreover, the continued litigation of this matter will require (and has

already required) substantial resources, and any such additional litigation effort is unlikely to

achieve enhanced results achieved by the Settlement.

       Sixth, the proposed Settlement treats Class Members equitably relative to each other. As

noted, the CLS Settlement Payment represents for all Authorized Claims a full recovery of cost-

sharing and any Balance Bill Settlement Payment represents 25% of any demonstrated payments

made for any balanced bill amount.

       Finally, Plaintiffs are not aware of any agreement that is required to be identified under

Rule 23(e)(3).

       In light of foregoing, the Settlement is an outstanding result and constitutes a fair,

adequate, and reasonable proposal that warrants preliminary approval and the giving of Notice to

the Class Members pursuant to Rule 23(e).

V.     THE PROPOSED NOTICE IS APPROPRIATE AND SHOULD BE APPROVED

       Pursuant to Rule 23(e)(1) of the Federal Rules of Civil Procedure, and based on the belief

that the proposed Settlement meets preliminary approval requirements, giving Notice to the

Class is justified and warranted. Pursuant to the proposed Preliminary Approval Order, the

parties request that the Court authorize Notice to the Class in the form and manner annexed as

Exhibit A-1 to the Stipulation.

       Pursuant to Rule 23(e)(1)(B), “[t]he court must direct notice in a reasonable manner to all

                                                23

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 30 of 40



class members who would be bound by” and Rule 23(c)(2)(B) further instructs that “the court

must direct to class members the best notice that is practicable under the circumstances.” The

purpose of notice is to “afford members of the class due process which, in the context of the Rule

23(b)(3) class action, guarantees them the opportunity to be excluded from the class action and

not be bound by any subsequent judgment.” Peters v. Nat’l R.R. Passenger Corp., 966 F.2d

1483, 1486 (D.C. Cir. 1992) (citing Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 173–74

(1974)). In addition, notice must fairly describe the litigation and the proposed settlement and its

legal significance. See, e.g., Newberg on Class Actions § 8:17. When all Class Members cannot

be identified, other methods of providing notice— such as publication in newspapers and

periodicals—are deemed sufficient. See, e.g., In re Lorazepam & Clorazepate Antitrust Litig. v.

Mylan Labs. Inc., 2003 U.S. Dist. LEXIS 122293, at *3-4 (D.D.C. June 16, 2003).

       The Notice clearly complies with these basic requirements and due process. The Notice

outlines the basic terms of the Settlement; details the factual background and procedural history

of the Action; explains the reasons and benefits of the Settlement; provides the release the

Released Parties will receive pursuant to the Settlement; details Plaintiffs’ Counsel’s Fee

Application; specifies the rights of Class Members to exclude themselves from the Settlement;

tells the whereabouts, date, and time of the Final Approval Hearing; and specifies the rights of

Class Members to object to the Settlement and/or the Fee Application and to appear at the Final

Approval Hearing. The Notice (at pgs. 11-13) details for Class Members the necessary steps to

take should they wish to opt-out of the Class and Settlement, along with the legal repercussions

of being bound by the Settlement. Furthermore, Plaintiffs’ Counsel and counsel for the

Defendants are identified in the Notice, as well are the addresses and telephone numbers where

Class Members can use to ask questions or seek additional information.

                                                24

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 31 of 40



       The deadlines for objections and requests for exclusion are all before the Final Approval

Hearing, and the deadline for Plaintiffs’ Counsel to file their papers in support of the Settlement

precede the objection and exclusion deadlines (see chart at Section VII, infra).

       The Notice is written in a neutral style and states that the Court is expressing no opinion

on the merits of the case or the Settlement. The Class Notice Program constitutes sufficient

notice to persons entitled to receive it and satisfies all applicable requirements of law, including

Federal Rule of Civil Procedure 23 and the constitutional requirement of due process. As

detailed in Section III.F., supra, the proposed Class Notice plan—direct mail Notice to Class

Members identified through Defendants’ records, publication of the Summary Notice and a

dedicated Settlement Website, with a toll-free telephone line—satisfies the requirements of Rule

23 and all relevant due process concerns. The Settlement is designed to give the best notice

practicable, is tailored to reach members of the Class, and is reasonably calculated under the

circumstances to apprise the Class of the Settlement and their rights and options.

VI.    CERTIFICATION UNDER FEDERAL RULES 23(a) AND (b) IS APPROPRIATE

       Before granting preliminary approval of a class action settlement, it is appropriate for a

Court to certify a class for settlement purposes. See Amchem Prods. Inc. v. Windsor, 521 U.S.

591, 620 (1997). The Settlement Class and persons excluded from it are described at Section

III.A, supra, and in the Stipulation at ¶1.7. The determination of whether a suit should be

certified as a class action is left to the discretion of the court. See Lightfoot v. D.C., 246 F.R.D.

326, 335 (D.D.C. 2007).  

       A.      Plaintiffs Satisfy the Requirements of Federal Rule 23(a)

       Rule 23(a) sets forth the following prerequisites for certifying a class: “(1) the class is so

numerous that joinder of all members is impracticable, (2) there are questions of law or fact

                                                 25

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 32 of 40



common to the class, (3) the claims or defenses of the representative parties are typical of the

claims or defenses of the class, and (4) the representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a). These requirements are satisfied here.

                i. Numerosity Is Satisfied

       Rule 23(a)(1) requires that a proposed class be “so numerous that joinder of all members

is impracticable.” While there is no bright line rule regarding the number of Class Members that

will satisfy the numerosity prerequisite of Rule 23, courts in this jurisdiction and elsewhere have

held that a proposed class of even forty members generally satisfies the numerosity requirement.

See, e.g., Damus v. Nielsen, 313 F. Supp. 3d 317, 331 (D.D.C. 2018); Thomas v. Christopher,

169 F.R.D. 224, 237 (D.D.C. 1996), aff’d in part, rev’d in part, 139 F.3d 227 (D.C. Cir. 1998).

Thousands of potential CLS Claims (indicative of thousands of insured Class Members) were

identified through the Defendants’ records.

               ii. Commonality Is Satisfied

       Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” This

rule does not require that “every issue of law or fact be the same for each class member.” Bynum

v. District of Columbia, 217 F.R.D. 43, 46 (D.D.C. 2003). Rather, “[t]he commonality test is met

when there is at least one issue, the resolution of which will affect all or a significant number of

the putative class members.” Coleman v. Pension Benefit Guar. Corp., 196 F.R.D. 193, 198

(D.D.C. 2000) (internal quotation marks omitted). Because the commonality requirement may be

satisfied by a single common issue, courts have noted that it is “often easily met.” In re Vitamins

Antitrust Litig., 209 F.R.D. 251, 259 (D.D.C. 2002).

       Here, like in Garza v. Hargan, 304 F. Supp. 3d 145, 156 (D.D.C. 2018) which found

commonality when proposed class members each suffered the same injury of deprivation of their

                                                 26

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 33 of 40



right to pregnancy-related care without interference, the Plaintiffs’ and other Class Members’

claims stem from a common course of conduct. Plaintiffs’ claims arise out of the same nucleus

of operative facts and are based on the common legal theory that the Defendants’ coverage for

CLS did not comply with the preventive services coverage mandate of the ACA. The

fundamental question of law and fact common to all Class members is whether Defendants

violated the ACA’s mandate of providing access to and coverage for CLS.

              iii. Typicality Is Satisfied

       Typicality is satisfied when “the claims or defenses of the representative parties are

typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Rule 23’s typicality and

commonality requirements “tend to merge” because both serve as “guideposts” as to whether a

particular class action is practical and whether the claims of the plaintiff and class are

sufficiently interrelated to protect the class members in their absence. Gen. Tel. Co. of Sw. v.

Falcon, 457 U.S. 147, 157 n. 13 (1982).

       Because Plaintiffs’ claims arise from the same course of conduct by Defendants, with

respect to their policies and procedures concerning coverage for CLS, as do the other Class

Members’ claims, Plaintiffs’ claims are typical of the Class. Plaintiffs, like all Class Members,

did not receive coverage for CLS, because, as Plaintiffs allege, Defendants did not establish the

necessary policies and procedures to provide CLS coverage and adjudicate CLS Claims

consistent with the ACA and with no cost-sharing. Additionally, Plaintiffs’ and all other Class

Members’ claims are premised on the same legal theories under the ACA, ERISA and violation

of plan documents. Moreover, the Class Members have suffered “the same injury”, Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 349-50 (2011), in wrongfully having to incur costs for CLS.

And, the relief sought to rectify these violations, i.e. damages in terms of the monetary

                                                27

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 34 of 40



retrospective relief, is appropriately delivered in the form of a full reimbursement for cost-

sharing (the CLS Settlement Payment). Further, Plaintiffs are not aware of any unique defenses

rendering them atypical. Therefore, Plaintiffs satisfy the typicality requirement of Rule 23(a)(3).

                 iv. Adequacy Is Satisfied

       Finally, Rule 23(a)(4) requires that the proposed representatives will fairly and

adequately protect the interests of the Class. This requirement is satisfied where, as here, the

named Plaintiffs (1) have no conflicts of interest with the other Class Members, and (2) will

vigorously prosecute the action on behalf of the class through qualified counsel. See McReynolds

v. Sodexho Marriott Servs., Inc., 208 F.R.D. 428, 446 (D.D.C. 2002).

       Here, as noted above, the Plaintiffs have the same interests as other Class Members.

Moreover, Plaintiffs have no known interests adverse or antagonistic to those of the Class

Members they seek to represent and have already demonstrated a commitment to the prosecution

of the Action.

       Also, Plaintiffs are represented by Chimicles & Tikellis LLP, a firm with extensive

experience in litigating complex litigation and consumer class actions. The Chimicles Firm has

been appointed class counsel in prior cases, and has the resources necessary to prosecute this

action to its conclusion. See Exhibit 2, hereto (C&T Firm Resume). The Chimicles Firm’s track

record in consumer cases is exemplary. See, e.g., Ardon v. City of Los Angeles, Case No.

BC361469 (Superior Court, County of Los Angeles) ($92.5 million recovery of improperly

collected telephone taxes; two companion cases, McWilliams v. City of Long Beach, Case No.

BC361469 and Granados v. County of Los Angeles, Case No. BC361470 (Superior Court,

County of Los Angeles) had settlements approved totaling more than $32 million); Lockabey v.

American Honda Motor Co., Case No. 37-2010-87755 (Superior Ct., San Diego) (settlement

                                                28

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 35 of 40



valued at $170 million resolved false advertising claims); Rodman v. Safeway Inc., No. 11-3003-

JST (N.D. Cal.) ($42 million summary judgment in favor of consumer class of online

purchasers). Thus, the requirements of Rule 23(a)(4) are satisfied.

       B.      Plaintiffs Satisfy the Requirements of Rule 23(b)

       The Court must also determine whether the action falls within one of the three “types” of

class actions provided for by Rule 23(b). DL v. D.C., 302 F.R.D. 1, 9 (D.D.C. 2013). Here, the

Class is maintainable under both Rule 23(b)(1) and (b)(3).

       First, the Action is maintainable pursuant to Rule 23(b)(1)(A) because permitting

individual actions to be prosecuted against the Defendants arising out of the same alleged

misconduct would plainly create a risk of “inconsistent or varying adjudications with respect to

individual Class Members that would establish incompatible standards of conduct” for the

Defendants. For the same reasons, the Action is maintainable pursuant to Rule 23(b)(1)(B), since

individual actions would serve as “adjudications with respect to individual Class Members that,

as a practical matter, would be dispositive of the interests of the other members not parties to the

adjudications”—namely, all other potential CLS claimants—“or substantially impair or impede

the other members’ ability to protect their interests.”

       Second, the Action can be maintained pursuant to Rule 23(b)(3) which authorizes class

actions to proceed where “questions of law or fact common to the members of the class

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fair and efficient adjudication of the controversy.” Fed.

R. Civ. P. 23(b)(3). “The matters pertinent to these findings include: (A) the class members’

interests in individually controlling the prosecution or defense of separate actions; (B) the extent

and nature of any litigation concerning the controversy already begun by or against class

                                                 29

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 36 of 40



members; (C) the desirability or undesirability of concentrating the litigation of the claims in the

particular forum; and (D) the likely difficulties in managing a class action.” Id.

       “In adding ‘predominance’ and ‘superiority’ to the qualification-for-certification list, the

Advisory Committee sought to cover cases ‘in which a class action would achieve the economies

of time, effort, and expense, and promote . . . uniformity of decision as to persons similarly

situated, without sacrificing procedural fairness or bringing about other undesirable results.”

Amchem, 521 U.S. at 615. Where, as here, a court is deciding on the certification question in the

context of a proposed settlement class, questions regarding the manageability of the case for trial

purposes do not have to be considered. Id. at 619. The remaining elements or Rule 23, however,

continue to apply in settlement-only certification situations. Id.

       The Rule 23(b)(3) predominance inquiry “tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation.” Id. at 623. “Rule 23(b)(3) does not require

that all questions of law or fact be common; it only requires that the common questions

predominate over individual questions.” Dura-Bilt Corp. v. Chase Manhattan Corp., 89 F.R.D.

87, 93 (S.D.N.Y. 1981) (emphasis added); see also William B. Rubenstein, Newberg on Class

Actions, § 4:51 (5th ed. 2017) (citing cases in accord). “[C]ourts are more inclined to find the

predominance test met in the settlement context.” Sullivan v. DB Investments, Inc., 667 F.3d 273,

304 n.29 (3d Cir. 2011) (internal quotations and citation omitted).

       Several issues of law and fact are common to all Class Members as set forth in Section

VI.A. Specifically, Defendants’ policies and procedures with respect to CLS coverage and

whether Defendants failed to provide its insureds with CLS coverage in accordance with the

ACA, are legal and factual issues that “predominate over any questions affecting only individual

members” and support that the proposed class is “sufficiently cohesive to warrant adjudication

                                                 30

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 37 of 40



by representation.” Howard v. Liquidity Servs., 322 F.R.D. 103, 136 (D.D.C. 2017) (citing

Amchem, 521 U.S. at 623).

       A class action is also “superior to other available methods for fairly and efficiently

adjudicating the controversy,” per Rule 23(b)(3), because “most of the plaintiffs would have no

realistic day in court if a class action were not available.” Howard, 322 F.R.D. at 141 (quoting

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 809 (1985)). A case will often meet this standard

when ‘common questions of law or fact permit the court to consolidate otherwise identical

actions into a single efficient unit.’” Bynum v. D.C., 217 F.R.D. 43, 49 (D.D.C. 2003) (citations

omitted). Resolution of the claims of Class Members through the settlement of a class action is

far superior to individual lawsuits because it promotes consistency and efficiency of adjudication

and because of the relatively low dollar amount of actual damages sustained by each member of

the Class. See Fed. R. Civ. P. 23(b)(3). Absent certification, potential class members would lack

incentive to pursue individual claims due to the relatively small individual amounts at issue.

Also, of course, the Settlement represents a full recovery of cost-sharing incurred on each CLS

Claim, which is a meaningful sum to each Class Member, and substantial prospective relief that

no individual litigant would likely obtain on an individual basis. At bottom, the expense of

litigating each individual claim would be prohibitive.

        Accordingly, the requirements of Rule 23(a) and (b) are met, and the Class should be

preliminarily certified for settlement purposes.

VII.   PROPOSED SCHEDULE OF EVENTS

       Finally, in connection with the preliminary approval of the Settlement, the Parties request

that the Court establish certain relevant deadlines. Specifically, the Parties propose the following

schedule, as reflected in the Stipulation and proposed Preliminary Approval Order (Exhibit A to

                                                   31

 
          Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 38 of 40



the Stipulation), including that the Final Approval Hearing be scheduled to take place

approximately 120 calendar days after the entry of the Preliminary Approval Order:

                             Event                                      Deadline
    Dissemination of Notice to the Class               45 calendar days after entry of the
                                                       Preliminary Approval Order
    Publication of the Summary Notice                  10 calendar days after the mailing of the
                                                       Notice
    Deadline for Plaintiffs to file and serve papers in 14 calendar days prior to the Deadline
    support of the Settlement and the Fee Application  for objections and exclusions
    Deadline for Class Members to file any objections  30 calendar days prior to the Final
    to the Settlement or Fee and Expense Application   Approval Hearing
    Deadline for Class Members to file exclude         30 calendar days prior to the Final
    themselves from the Settlement                     Approval Hearing
    Deadline for the filing of affidavits/declarations 14 calendar days prior to the Final
    with respect to the preparation and mailing of the Approval Hearing
    Notice and the publication of the Summary Notice
    Deadline for Plaintiffs to file and serve a response 7 calendar days prior to the Final
    to any objections                                    Approval Hearing
    Final Approval Hearing                               To be set approximately 120 calendar
                                                         days after entry of the Preliminary
                                                         Approval Order
    Submission of completed proofs of claim (e.g. Postmarked by no later than ninety (90)
    Class Member seeking to be an Authorized days after the date of the Final Approval
    Claimant who submits to the Claims Administrator Hearing
    a completed Proof of Claim, corrected Proof of
    Claim or Claims Data Sheet, and/or a CLS
    affirmation)

VIII. CONCLUSION

          For the foregoing reasons, the Plaintiffs respectfully request that the Court grant the

motion for preliminary approval and enter the Preliminary Approval Order, Exhibit A to the

Stipulation of Settlement.

DATED: December 10, 2018

                                                /s/ Nicholas E. Chimicles
                                                Nicholas E. Chimicles
                                                Kimberly Donaldson Smith
                                                 32

 
    Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 39 of 40



                                  Stephanie E. Saunders
                                  CHIMICLES & TIKELLIS LLP
                                  One Haverford Square
                                  361 West Lancaster Ave.
                                  Haverford, PA 19041
                                  (610) 642-8500

                                 Jonathan W. Cuneo, D.C. Bar No. 939389
                                 Pamela B. Gilbert, D.C. Bar. No. 418207
                                 Monica E. Miller, D.C. Bar. No. 442857
                                 Katherine Van Dyck, D.C. Bar. No. 981272
                                 CUNEO GILBERT & LADUCA, LLP
                                 4725 Wisconsin Ave. NW, Suite 200
                                 Washington, DC 20016
                                 Phone: (202) 789-3960

                                  Attorneys for Plaintiffs and Proposed Class




                                  33

 
        Case 1:16-cv-02162-APM Document 30 Filed 12/10/18 Page 40 of 40
 


                               CERTIFICATE OF SERVICE

       I, Nicholas E. Chimicles, hereby certify that on December 10, 2018, a copy of the

foregoing PLAINTIFFS’ UNOPPOSED MOTION AND INCORPORATED STATEMENT

OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY

APPROVAL         OF    CLASS       ACTION       SETTLEMENT,          CERTIFICATION          OF

SETTLEMENT CLASS, AND SETTING OF A FINAL APPROVAL HEARING was

electronically filed and notice of this filing was sent to all counsel of record via the Court’s

CM/ECF System.



                                                           CHIMICLES & TIKELLIS LLP

                                                           /s/ Nicholas E. Chimicles
                                                               Nicholas E. Chimicles




                                               1
